Citation Nr: 0309710	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1976, and from February 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim of service connection for Crohn's disease.  In April 
2001, the Board remanded the veteran's appeal for further 
evidentiary development.  


REMAND

The veteran maintains that he should be service connected for 
Crohn's disease and/or an intestinal disorder on the basis 
that his condition was aggravated by his military service.  
The veteran acknowledges that he had experienced intestinal 
blockage problems since childhood, but maintains that his 
condition worsened during his period of military service, as 
evidenced by hospitalizations and prescribed medications 
during his military career.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in August 2002, the Board undertook additional 
development with respect to the issue currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claim's file service 
clinical record and an April 2003 VA medical opinion that 
included medical opinions related to the veteran's 
gastrointestinal problems.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained service clinical records as well as an additional VA 
medical opinion, in light of the Federal Circuits' decision, 
the case must be remanded.

In addition, a review of record indicates that the veteran 
has received treatment for gastrointestinal problems from G. 
G. Daves, M.D. (of Gastroenterology Associates), and from Dr. 
R. McAlpine (of Saint Francis Hospital and Oconee Memorial 
Hospital).  However, the record does not reflect that the 
veteran has provided the necessary authorizations as 
requested by VA, for purposes of obtaining and associating 
these putative records with the claims file.  Thus, 
additional action by the RO may be fruitful in either 
obtaining these records or documenting that such records are 
no longer available.

Similarly, the Board notes that while this matter was 
remanded to the RO in April 2001, and was once again 
developed in August 2002, to obtain medical opinion evidence 
regarding the origin or etiology of the veteran's 
gastrointestinal disorder, to include Crohn's disease, 
neither the December 2001 nor the April 2003 medical opinion 
report provided responses that adequately addressed the pre-
service existence of a gastrointestinal disability manifested 
by Crohn's disease and any aggravation of that same 
disability during the either of the veteran's periods of 
active duty service.  Thus, another VA medical opinion is 
needed to address these concerns.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim's.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximates (beginning and 
ending) dates all VA and non-VA health 
care providers who have treated him for a 
gastrointestinal disorder, to include 
Crohn's disease.  This request should 
specifically include any outstanding 
records pertaining to any treatment 
provided by G. G. Daves, M.D., of 
Gastroenterology Associates; and by Dr. 
R. McAlpine of Saint Francis Hospital and 
Oconee Memorial Hospital.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted.  If 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
veteran should be informed in writing.

3.  After undertaking the above 
development, the RO is asked to send the 
veteran's claims folder to the VA Medical 
Center at Columbia, South Carolina, for 
review by an appropriate medical 
specialist, preferably the VA examiner 
who provided the April 2003 medical 
opinion, if available.  Based on a review 
of the records contained in the claims 
file, to specifically include the 
veteran's service medical records dated 
during the periods from September 1968 to 
January 1976, and from February 1977 to 
April 1983, the reviewing physician is 
asked to answer the following questions:

a.	Whether any gastrointestinal 
disorder existed prior to the 
veteran's entrance into active 
military (for either of his 
periods of service beginning in 
September 1968 and ending in 
January 1976; and beginning in 
February 1977 and ending in April 
1983); or whether any such 
disorder was coincident with 
either of his periods of service?  
If the answer is "yes" to either 
part of this question, what is 
the diagnosis or diagnoses?

b.	If a gastrointestinal disorder is 
found to have existed prior to 
service, whether the disorder 
increased in severity during 
service?  In offering this 
assessment, the reviewing 
physician is asked to 
specifically comment on whether 
the veteran sustained temporary 
or intermittent gastrointestinal 
symptoms with activity during 
service; or whether there was a 
permanent worsening of the 
underlying pathology of the 
gastrointestinal disorder during 
service, resulting in any current 
disability, to include Crohn's 
disease?

c.	If the gastrointestinal disorder 
is found to have increased in 
severity during service, whether 
such increase was due to the 
natural progression of the 
disorder?

d.	Alternatively, (i) whether any 
currently diagnosed 
gastrointestinal disorder, to 
specifically include Crohn's 
disease, had its onset during 
either of the veteran's periods 
of service (from September 1968 
to January 1976; or from February 
1977 to April 1983)?  (ii) Was 
such a gastrointestinal disorder, 
to specifically include Crohn's 
disease, caused by any incident 
or event that occurred during 
either of the veteran's periods 
of service?

In answering the above questions, the 
reviewing physician is asked to comment 
on the private treatment records dated in 
November 1949; the service medical 
records dated during the periods from 
September 1968 to January 1976, and from 
February 1977 to April 1983; the medical 
statement by Dr. Daves, dated in August 
2000; and VA reports of examination dated 
in December 2002, and in April 2003.

A complete rationale for all opinions 
expressed and conclusions reached should 
be provided.

4.  To help avoid future remand, the RO 
must ensure that the requested medical 
opinions are obtained and all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claim in light 
of the evidence received since the April 
2002 Supplemental Statement of the Case.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim, to include all pertinent evidence 
received since the April 2002 
Supplemental Statement of the Case and 
the applicable law and regulations 
governing the appealed issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


